DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to Applicant’s Amendment and RCE filed May 5 2022.   Claims 1-18 are pending, in which claims 1-11 are non-elected, without traverse. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (2019/0103311) taken with Nakajima (2008/0277736) and Ting (9,966,309).
 Re-claim 12,Tsai teaches (at Figs 17-18,1-17; para 14-45) the semiconductor device used in a static random access memory (SRAM), comprising: a gate structure 62/60/58/56/54 (Fig 18) on a substrate 20/24’, wherein the gate structure comprises: an interfacial layer 54 (Figs 18,8-9; para 26) on the substrate; a high-k dielectric layer 56 (Figs 18,8-9; para 26) on the interfacial layer 54; and a work function metal layer 62/60/58 (Figs 18,8-9; para 27-30) on the high-k dielectric layer 56; an epitaxial layer 42 (Figs 18,8-9,5; para 20-21) adjacent to the gate structure; a first contact plug 79/78/74/72 (Figs 18,11-14; para 40,36-39) on the epitaxial layer 42; a second contact plug 86/84/82 (Figs 16-18; para 42) on the gate structure, wherein a sidewall of the second contact plug 86/84/82 (Figs 17-18) is aligned with a sidewall of the high-k dielectric layer 56 (Figs 16-18); a first interlayer dielectric (ILD) layer 46 (Figs 16-18; para 22 for ILD 46) around the first contact plug 79/78/74, the second contact plug 86/84/82, and the gate structure 62/60/58/56/54; a third contact plug (96,94 on left and right of Fig 18, para 44-45) on the first contact plug; a fourth contact plug (96,94 at center of Fig 18, para 44-45) on the second contact plug, wherein a top surface of the second contact plug is not less than a bottom surface of the fourth contact plug; and a second ILD layer (90 in Figs 18; para 43-44)  around the third contact plug and the fourth contact plug.  Re-claim 13, wherein top surfaces of the first contact plug 79/78/74/72 (Figs 18,11-14) and the second contact plug 86/84/82 (Figs 16-18) are coplanar (shown in Figs 17-18).  Re-claim 14, wherein top surfaces of the third contact plug (96,94 on left and right of Fig 18) and the fourth contact plug (96,94 at center of Fig 18) are coplanar (shown in Fig 18).  Re-claim 15, further comprising a silicide 76 (Figs 17-18,12; para 38) between the epitaxial layer 42 (Figs 18,8-9; para 20-21) and the first contact plug 79/78/74/72 (Figs 18,14).
	Re-claim 12:  As described above, Tsai teaches wherein a top surface of the second contact plug is not less than a bottom surface of the fourth contact plug; whereas, claim 12 recites wherein a top surface of the second contact plug is less than a bottom surface of the fourth contact plug.
	However, Nakajima teaches (at Figs 16-17, para 89-92; Figs 1-14; para 55-89) wherein a top surface of the second contact plug 1605 (Figs 16-17; para 91-92) on the gate structure 901 (Figs 14-17, para 89) is less than a bottom surface of the fourth contact plug 1704/1703/1702 (as shown in Figs 16-17, para 91-92).  Ting teaches (at Figs 10-11A, col 3,line 66 to col 4; Figs 1-9, col 2, line 10 to col 4) wherein a top surface of the second contact plug 54 (Figs 10-11A; col 3, line 66 to col 4, line 45) on the gate structure 28 (Figs 10-11A; col 4, lines 14-20) is less than a bottom surface of the fourth contact plug 66 (as shown in Fig 11A, col 4, lines 21-35).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the semiconductor device of Tsai for used in the static random access memory (SRAM) by providing the top surface of the second contact plug be less than a bottom surface of the fourth contact plug, as taught by Nakajima and Ting.  This is because of the desirability to ensure the fourth contact plug to physical connect and contact to the entire top surface of the second contact plug, thereby enhance electrical connection between the contact plugs, thereby improving the reliability of the semiconductor device during electrical operation.  Furthermore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device of Tsai by employing the semiconductor device of Tsai to form the static random access memory (SRAM), as known in the art.  This is because of the desirability to provide a memory device.  

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (2019/0103311), Nakajima (2008/0277736) and Ting (9,966,309), as applied above to claims 12-15, and further of Frohberg (2007/0099414).
 Tsai, Nakajima and Ting teach the semiconductor device used in a static random access memory (SRAM), as applied to claims 12-15 above; Re-claim 16, Tsai wherein each of the first contact plugs 79/78/74/72 (Figs 18,11-14; para 40,36-39) comprises: a first barrier layer 72; a second barrier layer 74 on the first barrier layer 72; and a metal layer 78 on the second barrier layer 74 (para 37; Fig 18,11); and wherein the second contact plug 86/84/82 (Figs 16-18; para 42) comprises: a second barrier layer 82; and a metal layer 84 on the second barrier layer 82 (Figs 17-18); and Re-claim 17, wherein the first barrier layer 72 comprises titanium (Ti; para 37; Fig 17-18) and the second barrier layer 74,82 comprises titanium nitride (TiN; para 37; Figs 17-18; para 42).
Re-claims 16-17: As described above, Tsai teaches the first contact plug comprising the metal layer on the second barrier layer on the first barrier layer, and the second contact plug comprising the metal layer on the second barrier layer, but lacks both of the first and second contact plugs comprising the metal layer on the second barrier layer on the first barrier layer.
However, Frohberg teaches the semiconductor device, wherein each of the first contact plug and the second contact plug comprises: a first barrier layer (e.g. titanium; para 49,48,32 for first barrier of barrier layer 106 in Figs 1h,1e, or 206 in Figs 2h,2e); a second barrier layer (e.g. titanium nitride, para 49,48,32 for second barrier of barrier layer 106 in Figs 1h,1e, or 206 in Figs 2h,2e) on the first barrier layer; and a metal layer (207/211 in Figs 2f-2h;  e.g. tungsten at para 49,32; 107 in Figs 1h,1f) on the second barrier layer; and Re-claim 17, wherein the first barrier layer comprises titanium (Ti) (e.g. titanium; para 49,48,32 for first barrier of barrier layer 106 in Figs 1h,1e, or 206 in Figs 2h,2e) and the second barrier layer comprises titanium nitride (TiN) (e.g. titanium nitride, para 49,48,32 for second barrier of barrier layer 106 in Figs 1h,1e, or 206 in Figs 2h,2e).   Nakajima also teaches (at Figs 16-17, para 91) both of the first and second contact plugs comprising the metal layer 1604 on the second barrier layer 1603 on the first barrier layer 1602, wherein the first barrier layer 1602 (para 91) comprises titanium and the second barrier layer 1603 (para 91) comprises titanium nitride.
 Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the semiconductor device of the references including Tsai by providing each of the first contact plug and second contact plug to comprise the metal layer on the second barrier layer of titanium nitride (TiN) on the first barrier layer of titanium (Ti), as taught by Frohberg and Nakajima.  This is because of the desirability to employ the barrier layer to prevent interdiffusion of contact material and to improve adhesion characteristic between the contact materials, thereby improving the reliability of the semiconductor device .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai (2019/0103311), Nakajima (2008/0277736), Ting (9,966,309), and Frohberg (2007/0099414), as applied above to claims 16-17, and further of Hindman (5,317,187). 
The relied references including Tsai, Nakajima, Ting and Frohberg teach the semiconductor device used in a static random access memory (SRAM), as applied to claims 12-17 above; Re-claim 18, wherein Tsai already teaches the second barrier layer comprising titanium nitride (TiN) (e.g. Tsai, Figs 17-18, paragraphs 37,42 for titanium nitride); and Frohberg teaches wherein the first barrier layer comprises titanium (Ti) (e.g. titanium; para 49,48,32 for first barrier of barrier layer 106 in Figs 1h,1e, or 206 in Figs 2h,2e) and the second barrier layer comprises titanium nitride (TiN) (e.g. titanium nitride, para 49,48,32 for second barrier of barrier layer 106 in Figs 1h,1e, or 206 in Figs 2h,2e).
Re-claim 18, as described above, the relied references already teach the second barrier layer comprising titanium nitride, but lacks disclosing wherein a bottom portion of the second barrier layer comprises a titanium rich portion and a top portion of the second barrier layer comprises a nitrogen rich portion.
However, Hindman teaches (at Figs 2-4) the contact plug comprising the first barrier layer 49 of titanium (Ti); a second barrier layer 54 of titanium nitride on the first barrier layer 49 (Fig 3, col 3, lines 60-67 to col 4, line 20); and the metal layer 56 on the second barrier layer 54; wherein the wherein a bottom portion of the second barrier layer 54 comprises a titanium rich portion and a top portion of the second barrier layer 54 comprises a nitrogen rich portion due to the nitrogen gas introduced into the same chamber will gradually go from 100% titanium to 100% titanium nitride.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device comprising the second barrier layer of titanium nitride of the relied references including Tsai by employing the second barrier layer of titanium nitride, where the bottom portion of the second barrier layer comprises a titanium rich portion and a top portion of the second barrier layer comprises a nitrogen rich portion by using the same chamber, as taught by Hindman.  This is because of the desirability to form the first and second barrier layers in the same chamber so as to improve production cost, wherein the second barrier layer of titanium nitride comprising layers gradually going from 100% titanium (titanium-rich portion) to 100% titanium nitride (nitrogen-rich portion), wherein the second barrier layer of titanium nitride has a high electromigration resistance, thereby improving the reliability of the semiconductor device.

Response to Amendment  
Applicant's Amendment filed May 5, 2022 and remarks thereof with respect to claims 12-18 have been considered but are moot in view of the new ground(s) of rejection.

 Cited of interest is Yu (2019/0279992), already of record, for teaching (at paragraphs 3,10-11; Fig 15 at para 12-38) for employing the semiconductor device to provide the static random access memory (SRAM).
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822